Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
[AltContent: arrow]
DETAILED ACTION
As filed, Claims 1-20 are pending, of which claims 1-5, 9-20 have been  amended.

[AltContent: arrow]

Information Disclosure Statement

Applicants' information disclosure statements (IDS) filed on 11/19/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The objection to the Abstract has been addressed by amendment to update the priority claim statement.

3. The rejection of claim 19 under 35 USC §112(b) is withdrawn per claim amendment to specify the converting cholenic acid into the compound with the terminal alkyne group includes forming a resultant residue.

4.The rejection of claim 17 under 35 USC §112(b) is withdrawn per claim amendments to clarify the nature of the “residue”..
5.The rejection of claims 20  under 35 USC §112(b) is withdrawn per claim amendments to clarify the nature of the “residue”.
[AltContent: arrow]

Allowable Subject Matter
Claims 1-20 are allowable. The examiner conducted an updated search and reviewed the references cited in the information disclosure statements on 6/06/2017 and has not found relevant prior art that would meet claims limitations. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method of forming a probe by converting cholenic acid into a compound with a terminal alkyne group is novel and non-obvious over the prior art. 
The closest prior art is US Patent No. 4,134,904 by Kaiser  of record (cited by Applicants in IDS). The ‘904 patent teaches in claim 5 a process for the production of the compound CN-Chol. However, the ‘904 patent neither discloses nor fairly suggests the instantly disclosed method employing a cholenic acid-derived compound with a terminal alkyne group as claimed.

[AltContent: arrow]
Conclusion
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622